  4:18-cr-03151-RGK-CRZ Doc # 79 Filed: 02/18/21 Page 1 of 1 - Page ID # 270




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18CR3151

      vs.
                                                          ORDER
TERRELL B. SULLIVAN,

                   Defendant.


      After careful consideration,

       IT IS ORDERED that the defendant’s reply (Filing 78), treated as a motion,
is denied.

      Dated this 18th day of February, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
